Citation Nr: 1819459	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-38 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1974 to May 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's tinnitus is a result of noise exposure in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, in this case, the Veteran was diagnosed with tinnitus in a September 2012 VA examination.

The Veteran is also competent to describe his in-service noise exposure, which he testified was from his time as a weather observer at Yuma Proving Ground (YPG) and assigned to monitor weather conditions on the artillery range.  He also stated that his tinnitus is constant and worsened since his discharge from the Army (August 2012), and that the only excessive noise exposure he has had was his time in the Army, as he has had office jobs ever since.  

In addition to his testimony, the Veteran submitted several letters from fellow soldiers assigned as weather observers with the Veteran.  They each recalled military noise exposure due to the firing of artillery pieces, team fires, 20mm cannons, and howitzers.  Like the Veteran, they all recounted that there was no hearing protection during their time at the range.  In the Veteran's case, he was assigned to the range for nearly three years and the Board notes that the Veteran's assignment as a meteorological observer at YPG is documented in his military personnel records.

In October 2012, the Veteran was seen at LOHP Specialty Care.  The physician examined the Veteran and offered an opinion regarding his tinnitus.  He opined that the Veteran's left ear showed noise induced hearing loss, which was the cause of tinnitus.

The Veteran was afforded a VA examination for hearing loss and tinnitus in September 2012.  The examiner diagnosed tinnitus and provided a negative nexus opinion, stating that the Veteran's service treatment records (STR) did not confirm the onset of the Veteran's tinnitus.  She also concluded that the "etiology of tinnitus is less likely than not associated with hearing loss.  Veteran reports onset of tinnitus in 1975.  Veteran entered service with hearing loss that had been present for many years, is less likely than not associated with military noise exposure."  She also noted that the Veteran did not participate in combat activity.

The Veteran attended a VA examination for hearing loss and tinnitus in July 2015.  The examiner noted the Veteran's report of recurrent tinnitus and opined that the Veteran's tinnitus is at least as likely as not a symptom associated with hearing loss, as tinnitus is known to be a symptom of hearing associated with hearing loss.  He further concluded that the Veteran's current "tinnitus was not a result of or aggravation of military noise exposure since tinnitus is more likely found in association with hearing loss, which was present prior to military service in the right ear."

At this juncture, the Board notes that it must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a Veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").

The September 2012 and July 2015 VA examiners indicated that the Veteran's tinnitus was not related to military noise exposure because, in part, the Veteran's service treatment records did not suggest that the Veteran suffered a noise injury, namely tinnitus, while in the service.  The Board observes, however, that acoustic trauma during service is already conceded in this case.  Further, the Veteran is competent to report in-service tinnitus, as well as continuous tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the opinions provided by the VA examiners, have no probative value.

The Veteran is competent to report ringing in the ears during service and since that time.  Moreover, the Board finds that the Veteran's reports of noise exposure during his period of service, and tinnitus since service, are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Resolving any doubt in the Veteran's favor, the Veteran has tinnitus that had its onset during his period of service.  Service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


